The dispute underlying this case began in 1964 when the petitioner (Ronan) claimed appeals from certain adoption decrees of the Probate Court for Plymouth County. The appeals were routinely dismissed, however, when Ronan, after receiving notice, failed to pay the estimated cost of printing the required papers. G. L. c. 231, § 135. Turgeon v. Turgeon, 330 Mass. 402, 408 (1953). Subsequent to the dismissal of his appeals Ronan filed in the county court a “Petition to stay proceedings” in which he requested that the adoption decrees be suspended. In March of 1966 a single justice of this court denied Ronan’s application for an order of *634notice. Ronan entered a claim of exceptions to the single justice’s denial of his application. No further action was taken in this case until 1973, when, pursuant to a Supreme Judicial Court standing order (entered February 8,1972), Ronan was notified that, because no action had been taken for at least six months, the case would be dismissed unless good cause for continuing it could be shown. Ronan entered a “Request for case to remain on the docket.” After a hearing, a single justice ordered that the request be denied. Ronan excepted. The only issue before us is the propriety of the order denying Ronan’s request that his case remain on the docket. Ronan demonstrated no special circumstances which might justify exempting this case from the policy of the standing order requiring dismissal of inactive cases. The single justice’s ruling was clearly within his discretion.
James F. Ronan, prose.
Douglas Smerdon for the defendants.

Exceptions overruled.